DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
	Claim rejections based on prior art

		Applicant's arguments filed 07/06/2022 with respect to claims 1-20 have been fully considered but are moot in view of newly cited reference.

REJECTIONS BASED ON PRIOR ART

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Palmer (US pub. 2020/0210107), hereinafter, “Palmer”, in view of Baca et al. (US pub. 2020/0089407), hereinafter, “Baca”.

2.         As per claim 1, Palmer discloses a data storage device (memory system 210 of fig. 2), comprising: a memory device having a plurality of memory dies (memory device 220-1 to 220-M; see paragraph 0033 and fig. 2); and a controller (controller 215) coupled to the memory device (see fig. 2), wherein the controller is configured to: receive a plurality of zone-append commands (commands, as discloses in paragraph 0069); fetch data from a host device (host 205) for each zone-append command, wherein the fetched data for each zone-append command is less than all of the data associated with an individual zone-append command of the plurality of zone-append commands (see paragraph 0069, which discloses “at 701, a plurality of homogeneous, host-requested NAND memory operations of a first type, such as a read operation, can be performed via a first channel of a memory device for a first interval. At 703, the expiration of the first interval can be monitored. If the first interval is not expired, or completed, the commands of the first type can continue to be executed on the first channel at 701. If the first interval expires, at 705, a plurality of homogeneous, host-requested NAND memory operations of a second type, such as a write operation, can be initiated via the first channel for a second interval”); and write the fetched data to the memory device (see paragraph 0069). 
but fails to expressly discloses a zoned namespace (ZNS) to program data to an open block; and wherein the fetched data for each zone-append command is fetched after a predetermined period of time, and wherein the predetermined period of time is less than a period of time necessary to write the fetched data.
Baca discloses a zoned namespace (ZNS) to program data to an open block (see paragraph 0035); and wherein the fetched data for each zone-append command is fetched after a predetermined period of time, and wherein the predetermined period of time is less than a period of time necessary to write the fetched data (see fig. 4 and paragraph 0037, which discloses “If any uninitialized zone is available, for example, the drive will independently open the zone and continue to accept write/append commands. Any suitable pointer/LBA management technology may be utilized to manage the contiguous writes to the NAND media across adjacent or non-adjacent zones (e.g., lookup tables, indirection tables, etc.”).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Baca’s teaching SSDs enabled with ZNS capabilities to support write commands that span across to an adjacent empty zone when a current zone capacity is full to be placed into Palmer’s teaching of a method for arbitrating which die of a managed NAND memory device is active to attain the benefit of sequentially transferring larger amount of data to a first zone and a second zone instead of having an error when the first zone is full, as taught by Baca.

3.         As per claim 2, the combination of Palmer and Baca discloses “The data storage device of claim 1” [See rejection to claim 1 above], wherein the fetched data for each zone-append command is a chunk of data having a size equal to a page (see paragraphs 0032 and 0035 of Baca). 

4.         As per claim 3, the combination of Palmer and Baca discloses “The data storage device of claim 1” [See rejection to claim 1 above], wherein the controller is further configured to fetch additional data from the host device for each zone-append command and write the additional data to the memory device (see fig. 4 and paragraph 0037 of Baca). 

5.         As per claim 4, the combination of Palmer and Baca discloses “The data storage device of claim 3” [See rejection to claim 3 above], wherein fetching additional data for each zone-append command occurs about 5 microseconds prior to completion of writing the fetched data for each zone-append command (see fig. 4 and paragraph 0037 of Baca). 

6.         As per claim 5, the combination of Palmer and Baca discloses “The data storage device of claim 1” [See rejection to claim 1 above], wherein the controller is further configured to activate a timer upon fetching data from the host device for each zone-append command (see paragraphs 0061 and 0069 of Palmer and fig. 4, paragraph 0035 of Baca). 

7.         As per claim 6, the combination of Palmer and Baca discloses “The data storage device of claim 1” [See rejection to claim 1 above], wherein each zone-append command is associated with a distinct die of the plurality of dies (see paragraphs 0060 and 0069 of Palmer and fig. 4, paragraph 0035 of Baca). 

8.         As per claim 7, the combination of Palmer and Baca discloses “The data storage device of claim 6” [See rejection to claim 6 above], wherein additional data of a zone-append command associated with a particular die of the plurality of dies is fetched about 5 microseconds prior to completion of writing the originally fetched data to the particular die (see paragraphs 0061 and 0069 of Palmer and fig. 4, paragraph 0035 of Baca). 

9.         As per claim 8, the combination of Palmer and Baca discloses “The data storage device of claim 7” [See rejection to claim 7 above], wherein the controller is further configured to activate a timer for each die of the plurality of dies for which data is fetched (see paragraphs 0061 and 0069 of Palmer and fig. 4, paragraph 0035 of Baca). 

10.         As per claim 9, Palmer discloses a data storage device (memory system 210 of fig. 2), comprising: a memory device including a plurality of dies (memory device 220-1 to 220-M; see paragraph 0033 and fig. 2); and a controller (controller 215) coupled to the memory device (see fig. 2), wherein the controller is configured to: receive a first zone-append command (a first write operation request/command associate with a first die; see figs. 6,7 and paragraphs 0060 and 0069) associated with a first die of the plurality of dies (see figs. 6,7 and paragraphs 0060 and 0069); receive a second zone-append command (a second write operation request/command associate with a second die; see figs. 6,7 and paragraphs 0060 and 0069) associated with a second die of the plurality of dies (see figs. 6,7 and paragraphs 0060 and 0069); fetch a first chunk of first zone-append command data (see paragraphs 0038 and 0043); fetch a first chunk of second zone-append command data (see paragraphs 0038 and 0043); write the first chunk of first zone-append command data to the first die (see figs. 6,7 and paragraphs 0060 and 0069); write the first chunk of second zone-append command data to the second die (see figs. 6,7 and paragraphs 0060 and 0069); and fetch a second chunk of first zone-append command data (see figs. 6,7 and paragraphs 0060 and 0069), wherein the second chunk of first zone-append command data is fetched after a predetermined period of time (see paragraphs 0060, 0061 and 0069); and wherein the predetermined period of time is less than a period of time necessary to write the first chunk of first zone data to the first die (see paragraph 0060). 
but fails to expressly discloses a zoned namespace (ZNS) to program data to an open block. 
Baca discloses a zoned namespace (ZNS) to program data to an open block (see paragraph 0035).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Baca’s teaching SSDs enabled with ZNS capabilities to support write commands that span across to an adjacent empty zone when a current zone capacity is full to be placed into Palmer’s teaching of a method for arbitrating which die of a managed NAND memory device is active to attain the benefit of sequentially transferring larger amount of data to a first zone and a second zone instead of having an error when the first zone is full, as taught by Baca.

11.         As per claim 10, the combination of Palmer and Baca discloses “The data storage device of claim 9” [See rejection to claim 9 above], wherein the controller is further configured to activate a timer associated with the first die upon fetching the first chunk of first zone-append command data, wherein the timer is configured to run for the predetermined period of time (see paragraphs 0061 and 0069 of Palmer and fig. 4, paragraph 0035 of Baca). 

12.         As per claim 11, the combination of Palmer and Baca discloses “The data storage device of claim 9” [See rejection to claim 9 above], wherein the first chunk of first zone-append command data has a size equal to a page size of the first die (see paragraphs 0038 and 0043 of Palmer and fig. 4, paragraph 0035 of Baca). 

13.         As per claim 12, the combination of Palmer and Baca discloses “The data storage device of claim 9” [See rejection to claim 9 above], further comprising a write buffer, wherein the write buffer is configured to store data for the plurality of dies (see paragraphs 0060 and 0061 of Palmer). 

14.         As per claim 13, the combination of Palmer and Baca discloses “The data storage device of claim 12” [See rejection to claim 12 above], wherein the write buffer is configured to store data of a size equivalent to a value of a page of data for each die of the plurality of dies (see paragraphs 0038 and 0043 of Palmer). 

15.         As per claim 14, the combination of Palmer and Baca discloses “The data storage device of claim 9” [See rejection to claim 9 above], wherein the controller is configured to fetch the first chunk of first zone-append command data and to fetch the first chunk of second zone-append command data sequentially (see paragraph 0067 of Palmer and fig. 4, paragraph 0035 of Baca). 

16.         As per claim 15, the combination of Palmer and Baca discloses “The data storage device of claim 14” [See rejection to claim 14 above], wherein the controller is configured to fetch the second chunk of first zone-append command data after fetching the first chunk of second zone-append command data (see figs. 6,7 and paragraphs 0060 and 0069 of Palmer and fig. 4, paragraph 0035 of Baca). 

17.         As per claim 16, Palmer discloses a data storage device (memory system 210 of fig. 2), comprising: a memory means (memory device 220-1 to 220-M; see paragraph 0033 and fig. 2); and a controller (controller 215) coupled to the memory means (see fig. 2), wherein the controller is configured to: fetch data associated with a zone-append command (commands, as discloses in paragraph 0069) of the memory means (see paragraph 0069)), wherein the fetched data has a size equal to a page size of a die of the memory means (see paragraphs 0038, 0043 and 0069), and wherein data associated with the zone-append command has a size greater than the page size of the die of the memory means (see paragraphs 0038 and 0043). 
but fails to expressly discloses a zoned namespace (ZNS) to program data to an open block; and wherein the fetched data is fetched after a predetermined period of time, and wherein the predetermined period of time is less than a period of time necessary to write the fetched data to the die.
Baca discloses a zoned namespace (ZNS) to program data to an open block (see paragraph 0035); and wherein the fetched data is fetched after a predetermined period of time, and wherein the predetermined period of time is less than a period of time necessary to write the fetched data to the die (see fig. 4 and paragraph 0037, which discloses “If any uninitialized zone is available, for example, the drive will independently open the zone and continue to accept write/append commands. Any suitable pointer/LBA management technology may be utilized to manage the contiguous writes to the NAND media across adjacent or non-adjacent zones (e.g., lookup tables, indirection tables, etc.”).
It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to incorporate Baca’s teaching SSDs enabled with ZNS capabilities to support write commands that span across to an adjacent empty zone when a current zone capacity is full to be placed into Palmer’s teaching of a method for arbitrating which die of a managed NAND memory device is active to attain the benefit of sequentially transferring larger amount of data to a first zone and a second zone instead of having an error when the first zone is full, as taught by Baca.

18.         As per claim 17, the combination of Palmer and Baca discloses “The data storage device of claim 16” [See rejection to claim 16 above], further comprising timing means, wherein the timing means is coupled to the memory device (see fig. 2 and paragraph 0061 of Palmer). 

19.         As per claim 18, the combination of Palmer and Baca discloses “The data storage device of claim 16” [See rejection to claim 16 above], further comprising means to wait to fetch additional data associated with the zone-append command, wherein the means to wait is coupled to the memory device (see figs. 6,7 and paragraphs 0060 and 0069 of Palmer and fig. 4, paragraph 0035 of Baca). 

20.         As per claim 19, the combination of Palmer and Baca discloses “The data storage device of claim 16” [See rejection to claim 16 above], further comprising a write buffer coupled between the memory device and the controller (see paragraphs 0060 and 0061 of Palmer). 

21.         As per claim 20, the combination of Palmer and Baca discloses “The data storage device of claim 19” [See rejection to claim 19 above], wherein the write buffer is sized to store data equivalent in size to one page size for each die of the memory device (see paragraphs 0038 and 0043 of Palmer and fig. 4, paragraph 0035 of Baca).

CLOSING COMMENTS

Conclusion
    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

	a(1) CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a final action on the merits.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

   b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181